30 F.3d 131
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Quintin TANNER, Plaintiff Appellant,v.FIRST UNION NATIONAL BANK, Defendant Appellee.
No. 94-1180.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 3, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-91-200-P).
Barry Quintin Tanner, appellant Pro Se.
J. Thomas Kilpatrick, Smith, Currie & Hancock, Atlanta, GA;  Barbara J. Hellenschmidt, First Union Corporation Legal Division, Charlotte, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS,* Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment for Defendant in this action alleging that Appellant was discriminated against because of his race and sex.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tanner v. First Union Nat'l Bank, No. CA-91-200-P (W.D.N.C. Jan. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for costs and attorney's fees is denied.


2
AFFIRMED.



*
 Judge Williams did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)